                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

THOMAS JAMES MAHONE,                     :
                                         :
             Plaintiff,                  :
                                         :
      v.                                 :      CASE NO. 4:15-CV-180-CDL-MSH
                                         :
MIDTOWN MEDICAL CENTER,                  :
et al.,                                  :
                                         :
           Defendants.                   :
________________________________

                                   ORDER AND
                          REPORT AND RECOMMENDATION

      Pending before the Court are Plaintiff’s motions for relief from judgment (ECF No.

75) and sanctions (ECF No. 76). For the reasons explained below, it is recommended that

Plaintiff’s motion for relief from judgment be denied. Plaintiff’s motion for sanctions is

denied.

                                   BACKGROUND

      On August 24, 2017, the undersigned submitted an Order and Report and

Recommendation, recommending that Defendants’ motion for summary judgment (ECF

No. 32) be granted. Order and R. & R. 1, ECF No. 59. On September 27, 2017, that report

and recommendation was adopted as the order of the Court. Order, ECF No. 63. Judgment

was entered the same day (ECF No. 64). On May 7, 2018, Plaintiff filed motions for relief

from judgment (ECF No. 75) and sanctions (ECF No. 76). Defendants responded to both

motions on May 11, 2018 (ECF No. 77). These motions are ripe for review.
                                       DISCUSSION

I.     Motion for Relief from Judgment

       Plaintiff moves for relief from judgment under Fed R. Civ. P. 60(b). He argues that

the order granting summary judgment is void because all parties did not consent to the

Magistrate Judge exercising jurisdiction as required by 28 U.S.C. § 636(c)(1). Mot. for

Relief from J. 3-4, ECF No. 75. Plaintiff also argues various officers of the Court

committed fraud by conspiring to enter the void judgment. Id. at 12-13.

       Plaintiff’s motion is without merit. The Magistrate Judge did not enter the order

granting Defendants summary judgment. The Magistrate Judge submitted an order and

report and recommendation recommending that summary judgment for Defendants be

granted and also ruling on non-dispositive motions. See generally Order and R. & R. This

was within his authority. See 28 U.S.C. § 636(b); Order, Nov. 9, 2015, ECF No. 3. The

District Judge granted Defendants summary judgment by entering an order approving and

adopting the report and recommendation.           Order, Sept. 27, 2017, ECF No. 63.

Accordingly, it is recommended that Plaintiff’s motion for relief from judgment (ECF No.

75) be denied.

II.    Motion for Sanctions

       Plaintiff also moves for sanctions against various officers of the Court, contending

they violated Fed. R. Civ. P. 11 by fraudulently obtaining a judgment which was a

“nullity.” Mot. for Sanctions 1-2, ECF No. 76. As explained above, the judgment is not a

nullity. Plaintiff’s motion for sanctions is denied.



                                              2
                                      CONCLUSION

       For the reasons explained above, it is recommended that Plaintiff’s motions for

relief from judgment (ECF No. 75) be denied. Plaintiff’s motion for sanctions (ECF No.

76) is denied. Pursuant to 28 U.S.C. § 636(b)(1), the parties may serve and file written

objections to this Recommendation, or seek an extension of time to file objections, within

fourteen (14) days after being served with a copy hereof. The district judge shall make a

de novo determination of those portions of the Recommendation to which objection is

made. All other portions of the Recommendation may be reviewed for clear error.

       The parties are hereby notified that, pursuant to Eleventh Circuit Rule 3-1, “[a] party

failing to object to a magistrate judge’s findings or recommendations contained in a report

and recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1) waives

the right to challenge on appeal the district court’s order based on unobjected-to factual

and legal conclusions if the party was informed of the time period for objecting and the

consequences on appeal for failing to object. In the absence of a proper objection, however,

the court may review on appeal for plain error if necessary in the interests of justice.”

       SO ORDERED and RECOMMENDED, this 5th day of November, 2018.

                                           /s/ Stephen Hyles
                                           UNTED STATES MAGISTRATE JUDGE




                                              3
